Exhibit 10.1


The Hershey Company
100 Crystal A Drive
Hershey, Pennsylvania 17033



 
 
Notice of Special Award of Performance Stock Units
 
 



1. EFFECTIVE DATE AND CONTINGENT TARGET AWARD. Effective _____________ (the
“Grant Date”), Grantee will be awarded __________ contingent target Performance
Stock Units (“PSUs”) pursuant to the terms of this agreement. The actual number
of PSUs earned may be equal to, exceed or be less than the contingent target
award, and will be based upon the Grantee’s attainment of the performance goals
approved for the two-year performance cycle commencing on the Grant Date (the
“Performance Cycle”). Each earned PSU represents the right to receive one share
of Hershey Common Stock, $1.00 par value, at a future date and time, subject to
the terms of this Notice of Special Award of Performance Stock Units (the
“Notice of Special Award”).


The Grantee will have forty-five (45) days to accept the terms of this Notice of
Special Award. By accepting the award of PSUs under this Notice of Special
Award, Grantee accepts and agrees to: (i) these terms and conditions, (ii) the
terms and conditions of The Hershey Company Equity and Incentive Compensation
Plan (“EICP”), which are incorporated herein by reference, and (iii) as
applicable, the terms and conditions of The Hershey Company Deferred
Compensation Plan, which are incorporated herein by reference. This award of
PSUs is expressly contingent upon Grantee agreeing to the obligations contained
herein. Failure to agree to all the terms and conditions set forth herein in the
form presented by The Hershey Company (“Hershey”) shall result in the PSUs being
cancelled, with no benefit to Grantee.


The terms of this Notice of Special Award extend not only to the Grantee and
Hershey, but also to Hershey’s past and present affiliated and related
companies, subsidiaries, joint ventures, affiliated entities, parent companies
and its and their respective successors and assigns, its and their past, present
and future benefit and severance plans, including the EICP and the terms and
conditions of The Hershey Company Deferred Compensation Plan, and their
representatives, agents, trustees, officials, shareholders, officers, directors,
employees, attorneys, benefit plan administrators and fiduciaries, both past and
present, in their individual or representative capacities, and all of their
successors and assigns (collectively with Hershey, the “Company ”).


2. DEFINITIONS. Wherever used herein, the following terms shall have the
meanings set forth below. Capitalized terms not otherwise defined in this Notice
of Special Award shall have the same meanings as set forth in the EICP.


(A) “Business Relationships” means the Company’s relationships with customers,
suppliers, agents, licensees, licensors and others that likewise give the
Company a competitive advantage.



    (B) “Committee” means the Compensation and Executive Organization Committee
of the Board of Directors.


(C) “Competing Business” means any business, person, entity or group of business
entities, regardless of whether organized as a corporation, partnership (general
or limited), joint venture, association or other organization that (i) conducts
or is planning to conduct a business similar to and/or in competition with any
business conducted or planned by the Company and for which Grantee was employed
or performed services in a job or had knowledge of the operations of such
business(es) over the last two (2) years of Grantee’s employment with Hershey,
or (ii) designs, develops, produces, offers for sale or sells a product or
service that can be used as a substitute for or is generally intended to satisfy
the same customer needs for, any one or more






1

--------------------------------------------------------------------------------









products or services designed, developed, manufactured, produced or offered for
sale or sold by the Company for which Grantee was employed or performed services
in a job or had knowledge of the operations of such business(es) of the Company
during the two (2) years prior to the termination of Grantee’s employment with
Hershey. Grantee acknowledges that he/she will be deemed to have such knowledge
if Grantee received, was in possession of or otherwise had access to
Confidential Information regarding such business.


(D) “Confidential Information” means trade secrets and other confidential and
proprietary information relating to the Company’s business, including, but not
limited to, information about Hershey’s manufacturing processes; manuals,
recipes and ingredient percentages; engineering drawings; product and process
research and development; new product information; cost information; supplier
data; strategic business information; information related to Hershey’s legal
strategies or legal advice rendered to Hershey; marketing, financial and
business development information, plans, forecasts, reports and budgets;
customer information; new product strategies, plans and project activities; and
acquisition and divestiture strategies, plans and project activities.


(E) “Deferred Compensation Plan” means The Hershey Company Deferred Compensation
Plan and any successor or replacement plan thereof.


(F) “Disabled” means Grantee is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.


(G) “Key Employee” means a “specified employee” under Internal Revenue Code
(“Code”) section 409A(a)(2)(B)(i) (i.e., a key employee (as defined in Code
section 416(i) (without regard to paragraph (5) thereof)) of a corporation any
stock in which is publicly traded on an established securities market or
otherwise) and applicable Treasury regulations and other guidance under Code
section 409A. Key Employees shall be determined in accordance with Code section
409A and pursuant to the methodology established by the Employee Benefits
Committee.


(H) Wherever reference is made to a “performance metric,” the reference is
intended to refer to a Performance Goal and the performance period over which
attainment of the Performance Goal is measured.


(I) “EICP” means The Hershey Company Equity and Incentive Compensation Plan, as
in effect from time to time and any successor or replacement plan thereof.


(J) “Material Contact” means contact for the purpose of furthering the Company’s
business.


(K) “Separation from Service” or “Separate from Service” means a “separation
from service” within the meaning of Code section 409A.


3. VESTING DATE. On the second anniversary of the Grant Date (such second
anniversary, the “Vesting Date”), the Grantee shall vest in the number of PSUs
earned based on the Grantee’s actual performance during the Performance Cycle
relative to each performance metric, provided that the Grantee has remained in
continuous employment with the Company from the Grant Date through such date and
has accepted and agreed to all terms and conditions in this agreement.


In the event of a Change in Control, vesting of PSUs, if any, shall be
determined in accordance with paragraph 15 of the EICP. In accordance with
paragraph 15 of the EICP, if the PSUs are assumed or replaced, or remain
outstanding, such that the PSUs as assumed, replaced or continued qualify as a
Replacement Award under paragraph 15 of the EICP, the occurrence of the Change
in Control shall not affect the vesting or payment of the PSUs which shall then
constitute a Replaced Award as defined in the EICP. However, if within two (2)
years following the Change in Control and prior to the Vesting Date, Grantee's
employment is terminated by the Company for any reason other than for Cause (as
defined in the EICP), by the Grantee for Good Reason (as defined in the EICP),
as a result of Grantee 's death or as a result of Grantee becoming Disabled, the
Grantee






2

--------------------------------------------------------------------------------









shall immediately vest in the Replacement Award upon such termination based on
the provisions of The Hershey Company Executive Benefits Protection Plan
(“EBPP”) applicable to Grantee. Notwithstanding the foregoing, if the Committee
determines that the PSUs are not replaced in connection with a Change in Control
with awards meeting the requirements for Replacement Awards, the Grantee shall
vest in the PSUs and receive payment in accordance with the provisions of the
EBPP applicable to Grantee.


If prior to the Vesting Date, the Grantee’s employment with the Company
terminates for any reason, then the PSUs subject to this Notice of Special Award
shall terminate and be completely forfeited on the date of such termination of
the Grantee’s employment unless the Grantee is entitled to vesting with respect
to the PSUs under the terms of the EICP or other Company-sponsored plan or
agreement or as described in this paragraph 3 relating to a Change in Control,
paragraph 4 below relating to special vesting conditions or paragraph 13(G)
below relating to Foreign Nationals, in which case such vesting of the PSUs will
be in accordance with the terms of this Notice of Special Award or the
applicable plan, agreement or local law. Notwithstanding anything in the EICP or
this Notice of Special Award to the contrary, if the Grantee is terminated for
Cause (as defined in the EICP) from the Company prior to payment pursuant to
paragraph 6, all of the PSUs will immediately and automatically without any
action on the part of the Grantee or the Company, be forfeited by the Grantee.


4. SPECIAL VESTING CONDITIONS. The Committee has determined that the following
special vesting conditions shall apply to this award.


(A) If the Grantee’s employment with the Company terminates (i) as a result of
the Grantee’s death or (ii) solely as a result of Grantee becoming Disabled,
then the Grantee will vest immediately on the date of such termination in a
prorated portion of the PSUs allocated to each performance metric in effect as
of the date of employment termination and the number of PSUs earned, if any,
will be determined based on the Grantee’s actual performance during the
Performance Cycle relative to each performance metric measured through the date
of termination of employment.
(B) The prorated portion of the earned PSUs allocated to each performance
metric, determined as described in paragraph 4(A) above, shall be equal to the
number of PSUs allocated at the start of the Performance Cycle to such
performance metric multiplied by a fraction, the numerator of which equals the
number of full and partial calendar months during the performance period for
such performance metric preceding the date of the Grantee’s termination and the
denominator of which equals the number of months in the performance period for
such performance metric. Any fractional share resulting from such calculations
shall be eliminated by rounding down to the nearest whole number for each
performance metric. Any PSUs subject to this Notice of Special Award in excess
of the prorated amounts shall not vest pursuant to paragraph 4(A) but instead
shall terminate and be completely forfeited as of the date of termination.


5. DETERMINATION OF EARNED PSUs. The number of PSUs earned, if any, with respect
to each performance metric shall be determined following the conclusion of the
Performance Cycle, based upon achievement against the applicable Performance
Goals. Any fractional share resulting from such calculations shall be eliminated
by rounding down to the nearest whole number for each performance metric. The
determination of earned PSUs and the prorated amounts under paragraphs 4(A) and
4(B) in the event of Grantee’s termination due to death or becoming Disabled
will be made within 60 days following such termination. The final determination
of the number of PSUs earned is subject to review, approval and modification by
the Committee.


6. PAYMENT OF AWARD. Unless deferred under the Deferred Compensation Plan,
earned PSUs that have vested (“Vested Units”) shall be paid in the form of a
share of Common Stock, unless prohibited by applicable local law or as otherwise
provided by the Committee or other applicable agreement or the EBPP, in which
case the Vested Units will be paid in the cash equivalent, effective as of (A)
the date the Committee approves the number of PSUs earned for the Performance
Cycle (or, if earlier, the date the award vests in accordance with the
provisions of paragraph 3 applicable upon a Change in Control), (B) the date of
Grantee’s death, or (C) the date Grantee becomes Disabled. In the event payment
is made pursuant to clause (A) above, such






3

--------------------------------------------------------------------------------









payment shall be made as soon as practicable following the Vesting Date and the
Committee’s approval of the number of PSUs earned, but in no event later than
March 15 following the calendar year in which the applicable date occurs. In the
event payment is made pursuant to clause (B) or (C) above, such payment shall be
made on or before the sixtieth (60th) day following the date of the applicable
event.


Notwithstanding the foregoing, distributions due to a Separation from Service
may not be made to a Key Employee before the date which is six months after the
date of the Key Employee’s Separation from Service (or, if earlier, the date of
death of the Key Employee). Any payments that would otherwise be made during
this period of delay as a result of the Grantee’s Separation from Service shall
be accumulated and paid within fifteen (15) days after the first day of the
seventh month following the Grantee’s Separation from Service (or, if earlier,
on or before the first day of the third month after the Participant’s death).
7. NON-COMPETITION. Grantee acknowledges that due to the nature of his/her
employment with Hershey, he/she has and will have access to, contact with, and
Confidential Information about the Company’s business and Business
Relationships. Grantee acknowledges that the Company has incurred considerable
expense and invested considerable time and resources in developing its
Confidential Information and Business Relationships, and that such Confidential
Information and Business Relationships are critical to the success of the
Company’s business. Accordingly, both (i) during the term of his/her employment
with Hershey, and (ii) for a period of twelve (12) months following the
termination of his/her employment, Grantee, except in the performance of his/her
duties to Hershey, shall not, without the prior written consent of Hershey’s
Chief Human Resources Officer, directly or indirectly serve or act in a
consulting, employee or managerial capacity, or engage in oversight of any
person who serves or acts in a consulting, employee or managerial capacity, as
an officer, director, employee, consultant, advisor, independent contractor,
agent or representative of a Competing Business. This restriction shall apply to
any Competing Business that conducts business or plans to conduct business in
the same or substantially similar geographic area in which Grantee was employed
or, directly or indirectly, performed services for Hershey during the two years
prior to his/her termination of Grantee’s employment. Grantee acknowledges: (i)
that the Company’s business is conducted throughout the United States and the
world, (ii) notwithstanding the state of incorporation or principal office of
Hershey, it is expected that the Company will have business activities and have
valuable business relationships within its industry throughout the United States
and around the world, and (iii) as part of Grantee’s responsibilities, Grantee
has conducted or may conduct business throughout the United States and around
the world in furtherance of the Company’s business and its relationships.
Grantee further acknowledges and understands that if he/she has any question
about whether any prior position which Grantee has held at the Company over the
last two (2) years subjects Grantee to specific restrictions, and will be used
to identify Competing Business(es), Grantee should contact his/her Human
Resource representative at Hershey.
8. NON-SOLICITATION. Grantee acknowledges that the Company has invested and will
invest significant time and money to recruit and retain its employees and to
develop valuable, continuing relationships with existing and prospective clients
and customers of the Company. Accordingly, recognizing that Grantee has obtained
and will obtain valuable information about employees of the Company and their
respective talents and areas of expertise and information about the Company’s
customers, suppliers, business partners, and/or vendors and their requirements,
Grantee agrees both (i) during the term of his/her employment, and (ii) for a
period of twelve (12) months following his/her termination of employment,
Grantee, except in the performance of his/her duties to Hershey, shall not
directly or indirectly (including as an officer, director, employee, consultant,
advisor, agent or representative), for himself/herself or on behalf of any other
person or entity:
(A) for any purpose that is in competition with any of the aspects of the
Company’s business, solicit, take away or engage, or participate in soliciting,
taking away or engaging, any current or potential customers, suppliers, agents,
licensees or licensors of the Company with whom Grantee had contact while
employed by Hershey, or about whom Grantee had access to Confidential
Information as a result of Grantee’s employment; or
(B) recruit, hire, or attempt to recruit or hire, or solicit or encourage to
leave their employment with the Company (either directly or by assisting
others), any Company employee with whom Grantee






4

--------------------------------------------------------------------------------









had Material Contact during the last two (2) years of Grantee’s employment with
Hershey. Notwithstanding the foregoing, this paragraph shall not be violated by
(i) general advertising or solicitation not specifically targeted at employees
of the Company, or (ii) actions taken by any person or entity with which Grantee
is associated if Grantee is not directly or indirectly involved in any manner in
the matter and has not identified such employee of the Company for recruiting or
solicitation.
9. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION. Grantee acknowledges that due to
the nature of his/her employment and the position of trust that he/she holds or
will hold with Hershey, he/she will have access to, learn, be provided with, and
in some cases will prepare and create for the Company, Confidential Information.
Grantee acknowledges and agrees that Confidential Information, whether or not in
written form, is the exclusive property of Hershey, that it has been and will
continue to be of critical importance to the business of Hershey, and that the
disclosure of it will cause the Company substantial and irreparable harm.
Accordingly, Grantee will not, either during his/her employment or at any time
after the termination of his/her employment with Hershey, use or disclose any
Confidential Information relating to the business of the Company which is not
generally available to the public. Notwithstanding the foregoing provisions of
this paragraph 9, nothing in this Notice of Special Award prevents, prohibits or
limits the Grantee from: (1) making any disclosure of relevant and necessary
information or documents in connection with any charge, action, investigation,
or proceeding relating to this Notice of Special Award, or as required by law or
legal process; or (2) communicating with, responding to any inquiries from,
providing testimony before, providing Confidential Information to, reporting
possible violations of law or regulation to, filing a claim or assisting with an
investigation with, a self-regulatory authority or a local, state or federal
government agency or commission, including but not limited to the U.S. Equal
Employment Opportunity Commission, the Department of Labor (including but not
limited to the Occupational Safety and Health Administration), the National
Labor Relations Board, the Department of Justice, the Securities and Exchange
Commission, the Congress and any agency Inspector General, or from making other
disclosures that are protected under the whistleblower provisions of a state or
federal law or regulation. You do not need the prior authorization of the
Company to engage in conduct protected by this paragraph, and you do not need to
notify the Company that you have engaged in such conduct. Further, nothing
herein prevents you from receiving any applicable award for information provided
to a government enforcement agency. The Company nonetheless asserts and does not
waive its attorney-client or other applicable privileges over any information
appropriately protected by the privilege.
Notwithstanding anything herein to the contrary, Grantee understands and agrees
that his/her obligations under this Agreement shall be in addition to, rather
than in lieu of, any obligations Grantee may have under any applicable statute
or at common law.
Grantee is hereby notified in accordance with the Defend Trade Secrets Act of
2016 that Grantee will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or is made in a complaint or other
document that is filed under seal in a lawsuit or other proceeding. If Grantee
files a lawsuit for retaliation against Hershey for reporting a suspected
violation of law, Grantee may disclose Hershey’s trade secrets to Grantee’s
attorney and use the trade secret information in the court proceeding, provided
Grantee files any document containing the trade secret under seal, and does not
disclose the trade secret, except pursuant to court order.
10.    ADDITIONAL RESTRICTIONS AND LIMITATIONS.


(A) To the extent that no PSUs are earned or the Grantee does not vest in any
PSUs, all interest in such units and any related shares of Common Stock shall be
forfeited. The Grantee shall have no right or interest in any PSU or related
share of Common Stock that is forfeited.








5

--------------------------------------------------------------------------------









(B) Upon each issuance or transfer of shares of Common Stock in accordance with
this Notice of Special Award, a number of Vested Units equal to the number of
shares of Common Stock issued or transferred to the Grantee shall be
extinguished and such number of Vested Units will not be considered to be held
by the Grantee for any purpose.


11. WITHHOLDING.


(A) The Company’s obligation to deliver shares of Common Stock or cash to settle
the Vested Units shall be subject to the satisfaction of applicable tax
withholding requirements. The Grantee may pay to the Company any applicable
withholding tax due as a result of such payment.


(B) Unless the Grantee has otherwise paid the withholding tax due, the Company
shall withhold from any cash which may be paid and/or reduce the number of
shares of Common Stock issued to the Grantee to satisfy the minimum applicable
tax withholding requirements.


12. OTHER LAWS. The Company shall have the right to refuse to issue or transfer
any shares under this Notice of Special Award if the Company acting in its
absolute discretion determines that the issuance or transfer of such Common
Stock might violate any applicable law or regulation.


13. MISCELLANEOUS.


(A) This Notice of Special Award shall be subject to all of the provisions,
definitions, terms and conditions set forth in the EICP and any interpretations,
rules and regulations promulgated by the Committee from time to time, all of
which are incorporated by reference in this Notice of Special Award. By
accepting the PSUs awarded herewith, Grantee acknowledges and agrees that the
PSUs are awarded under and governed by the terms and conditions set forth in
this document and in the EICP, and the Employee Confidentiality and Restrictive
Covenant Agreement (or similar or successor agreement), if any, applicable to
Grantee. Any dispute or disagreement which shall arise under, as a result of, or
in any way relate to the interpretation, construction or administration of the
EICP or the PSUs awarded thereunder shall be determined in all cases and for all
purposes by the Committee or any successor committee, and any such determination
shall be final, binding and conclusive for all purposes. In the event of any
conflict between this Notice of Special Award and the Employee Confidentiality
and Restrictive Covenant Agreement (or similar or successor agreement), if any,
applicable to Grantee, this Notice of Special Award shall govern. Grantee
acknowledges that a remedy at law for any breach or threatened breach of this
Notice of Special Award would be inadequate and therefore agrees that the
Company shall be entitled to injunctive relief in case of any such breach or
threatened breach. Grantee acknowledges and agrees that the Company may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive relief (without posting a bond or other security) in order to
enforce or prevent any violation of this Notice of Special Award and that money
damages would not be an adequate remedy. Grantee acknowledges and agrees that a
violation of this Notice of Special Award would cause irreparable harm to the
Company. The Company’s right to injunctive relief shall be cumulative and in
addition to any other remedies available by law or equity. If a court determines
that Grantee has breached or threatened to breach this Notice of Special Award,
Grantee agrees to reimburse the Company for all reasonable attorneys’ fees and
costs incurred in enforcing its terms. However, nothing contained herein shall
be construed as prohibiting the Company from pursuing any other available
remedies for a breach, which may include, but not be limited to, contract
damages, lost profits and punitive damages.


(B) Grantee acknowledges and agrees that in addition to the relief described in
paragraph 13(A), if the Committee determines, in its sole judgment, that Grantee
has violated or threatened to violate the terms of this Notice of Special Award
or the EICP, then Hershey may cancel any part of the award that has not vested.
In addition, upon the request or direction of the Committee, Grantee shall also
immediately deliver to Hershey, the cash equivalent of any PSUs that have vested
and been distributed to Grantee under this Notice of Special Award, inclusive of
any dividends paid on any vested shares.






6

--------------------------------------------------------------------------------











(C) Notwithstanding anything in the EICP or this Notice of Special Award to the
contrary, Grantee acknowledges that the Company may be entitled or required by
law or Hershey policy to recoup compensation paid to Grantee pursuant to the
EICP, and Grantee agrees to comply with any Company request or demand for
recoupment.


(D) Grantee agrees that, at any time after Grantee’s termination of employment
from Hershey, he/she will cooperate with the Company in (i) all investigations
of any kind, (ii) helping to prepare and review documents and meetings with
Company attorneys, and (iii) providing truthful testimony as a witness or a
declarant during discovery and/or trial in connection with any present or future
court, administrative, agency or arbitration proceeding involving the Company
and with respect to which Grantee has relevant information


(E) If one or more of the provisions of this Notice of Special Award shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Notice of Special Award to
be construed so as to foster the intent of this award and the EICP.


(F) The PSUs are intended to comply with Code section 409A and official guidance
issued thereunder. Notwithstanding anything herein to the contrary, this Notice
of Special Award shall be interpreted, operated and administered in a manner
consistent with this intention.


(G) Notwithstanding anything herein to the contrary, in the event the Grantee:
(i) is an employee of the Company in a country other than the United States (a
“Foreign National”), (ii) is not subject to the federal income tax laws of the
United States (“U.S. Tax Law”) for purposes of these PSUs, and (iii) has certain
rights in the vesting and payment of the PSUs upon termination of employment
under the laws of the country in which Grantee is employed, the vesting and
payment of any unvested PSUs will be in accordance with the terms of a severance
agreement entered into between the Company and Grantee that complies with the
laws of the country in which Grantee is employed or in the absence of a
severance agreement, as may be required by the laws of such country; provided,
however, if any PSUs, granted to such Foreign National, are subject to U.S. Tax
Law, the payment of such PSUs shall be governed by the terms of this Notice of
Special Award.


(H) The award of PSUs and all terms and conditions related thereto, including
those of the EICP, shall be governed by the laws of the Commonwealth of
Pennsylvania. Grantee expressly consents that: (i) any action or proceeding
relating to a breach or the enforceability of this Notice of Special Award will
be brought only in the federal or state courts, as appropriate, located in the
Commonwealth of Pennsylvania; and (ii) any such action or proceeding will be
heard without a jury. Grantee expressly waives the right to bring any such
action in any other jurisdiction and to have such action heard before a jury
regardless of where such action is filed. The EICP shall control in the event
there is a conflict between the EICP and these terms and conditions.


14. CONTACT INFORMATION. Copies of the EICP and Information Statement
(Prospectus) for the EICP are available upon request from the myHR Support
Center by calling 1-800-878-0440 or by email to myHR@hersheys.com. Contact the
VP, Global Total Rewards for information relating to the performance metrics.








7